Case 9:20-cr-80049-WPD Document 30 Entered on FLSD Docket 05/19/2021 Page 1 of 5




                               UNITED STATES DISTRICT C OU RT
                               SOUTIIERN DISTRICT OF FLORIDA


                                       Case No. 9:20-c1--80049

    UN ITED STATES OF A M ERICA

    VS.

    LEONARD SHEM TOB and
    STRONG SVPPLEM ENTS,LLC,
                   Defendants.


                                        FACTUA L PR O FFER

           TheUnited StatesofAmerica and DefendantsLeonarctShemtob and Strong

    Supplements,LLC (the(tDefendants'')agreethatifthiscaseweretoproceedtotrial,the
    governm entw ould prove beyond a reasonable doubtthe follow ing facts. They furtheragreethat

    these are notal1the factsthattheU nited Statesw ould prove ifthe case proceeded to trial, buture

    sufficientto prove a violation ofTitle 21,United StatesCode, Section 846,as charged in the

    infonuation.

           From on oraboutD ecem ber 18,2014,through in oraround M arch 25, 2015,in Van N uys

    California,and elsew here,Leonard Shem tob and Strong Supplem entsdid w illfully, thatis,w ith

    theintenttofurtheranobjectoftheconspiracy,andknowinglycombine,conspire,confederate,
    and agreew ith Phillip Braun,Aaron Singerm an,B lackstone Labs, LLC,and othersknown to the

    United Statesto distribute Schedule 111controlled substances, thatisthe anabolic steroids

    dim ethazine,m ethylstenbolone,and m ethyl-l-etiocholenolol, asdefined by Title 21U nited

    StatesCode,Section 802(41)(A)andC(i)-(iii)inviolationofTitle21,UnitedStatesCode,
    Sections841(a)(1)and841(b)(1)(E)(i).


    Page 1of5
Case 9:20-cr-80049-WPD Document 30 Entered on FLSD Docket 05/19/2021 Page 2 of 5




           D uringthe tim eperiod relevantto thism atter,Shem tob owned and controlled Strong

     SupplementsLLC (dçstrongSupplements''),acompanyincorporatedinDelawareandbasedin
    California. As sole owner,Shem tob acted w ithin the scope ofhisauthority in directing Strong

    Supplem entsand com pany agents. Strong Supplem entssold variousproductsto consum ersthat

    w erem arketed asEsdietary supplem ents.'' Strong Supplem entspurchased these productsfrom

    othercoppanieswho m anufactured ordistributed them . Strong Supplem ents'm ostprofitable

    productscontained anabolic steroids,including itdesigner''anabolic steroids, which the

    D efendantsreferred to asûoprohorm ones.'' ln particular,Strong Suppiem entsrepeatedly

    purchasedproductscontaininganabolicsteroidsfrom BlackstoneLabs,LLC (EdBlackstone
    Labs''),acorporationlocatedinBocaRaton,Florida.
           The D efendantsbegan ordering productsfrom Btackstone Labs in oraround 2013.

    lnitially,the Defendantspurchased these productsdirectly from RobertD iM aggio, an ow nerof

    BlackstoneLabs.DiM aggio introduced theDefendantsviaemailtoPhiliip (ûPJ''Braun

    (1kBraun'')andAaron Singerman(çdsingerman''),whoco-ownedBlackstoneLabs.Twoproducts
    thattheD efendéntsrepeatedly purchased from Blacltstone Labsw ere ttsuperD M Z R X 2.0''and

    (W lpha-lM ax.'' The D efendantsknew thatSuperDM Z RX 2.0 contained the active ingredients

    dim ethazine and m ethylstenbolone,two synthetic designersteroids. The D efendantsknew that

    Alpha-lM ax contained theactiveingredientm ethyl-l-etiocholenolol,asyntheticdesigner

    steroid. The D efendantsrepeatedly purchased both productsfrom Blackstonç throughöut20l3

    and 2014.

          A searly asSeptem berof2014,the Defendants knew thatthe U .S.Congresswas

    consiberinganew federallaw,H.R.4771,theDesignerAnabolicSteroidControlAct(also
    knownasIY ASCA'A),thatwouldamendtheFederalControlledSubstancesActsothata1l


    Page 2 of5
                                                                                                         '=


Case 9:20-cr-80049-WPD Document 30 Entered on FLSD Docket 05/19/2021 Page 3 of 5




    designersterqidswouldbecontrolledsubstancessubjecttocriminalpenalties.Knowingthatthis
    law would significantly affectStrong Supplem entsand Blackstpne Labs'business,Leonard

    Shem tob m onitored the law 'spassage and soughtouta lobbying firm to attem ptto delay orstop

    thelaw 'spassage. Shem tob knew thatthe law would ban substancesthatw ere substantially

    sim ilartp anabolic steroids listed on Schedule l1Iofthe Controlled SubstancesA ct. ln

    Septem ber2014,Shem tob described the law 'seffectas banning Eûanything that ûprom otesm uscle

     rtl5NCtl1.'D'

             The Defendants also received a form alproposalfrom the lobbying firm ,w hich proposed

    a plan to stop ordelay the enactm entofDA SCA . The lobbying proposaldescribed the bill's

    effectas(CexpandlingjthedefinitionofanabolicsteroidsintheControlledSubstancesActto
    include 25 specific substancesand any drug orhorm onalsubstance thatisderived from orhasa

    chem icalstrgcture substantially sim ilarto,one orm ore ofthe listed anabolic steroids.'' Shem tob

    emailedSingermanacopyofthelobbyingproposal.Shemtobalsojoinedatleastonetelephone
    callwith Braun,Singerm an,andthelobbying firm duringwhich thesubstanceofDASCA was

    discussed.Afterthephonccall,Shemtobwroteanemailto Singerman with asummary oftheir
    discussion,on oraround October3,2014. The em ailsumm ary noted in part,(tifthisbillpasses,

    peoplewould stillwantthesekindsofsupplem entsand itwouldforcem any companiesto

    manufacturegjproductinnongmpcertifiedfacilitiesandpushongsicjthem ontheblackmarket.
    M aking itvery risky forindividuals to buy thesetypesofproductsthatarem ade in garagesand

    bathtubs. Thusitw ould be a dangerto the consum er.''

             AfterDA SCA becam e effective on D ecem ber 18,2014,the D efendantscontinued to

    purchase SuperDM Z 1tX 2.0 and A lpha-lM ax from Blackstone Labsfor Strong Supplem ents,

    including an orderplaced forboth products on oraround M arch 11,2015. The D efendantsknew


    Page 3 of5
Case 9:20-cr-80049-WPD Document 30 Entered on FLSD Docket 05/19/2021 Page 4 of 5




    thatthesateoftheseproductswasinviolation oftheControlled SubstancesActfollowing the
    passage ofDA SCA . Forexam ple,Shem tob em ailed a group ofothersupplem entretailerson or

    aroundM arch l2,2015,(drA.
                             lfterthismonthwewillnolongerbesellingdesignergjgsteroids).
    Basedonti'
             leinformationthathasbeencommunicatedtous,theyarenotjustenforcingthis
    based on the listed com pounds,alldesignersfallw ithin the scope. W e w illsellw hatwe have

    leftand then we aredone w ith them .'' Shem tob then placed anotherorderforboth products with

    Blackstone Labson behalfof Strong Supplem ents on M arch 25,2015.




    Page 4 of5
Case 9:20-cr-80049-WPD Document 30 Entered on FLSD Docket 05/19/2021 Page 5 of 5




            The governm entalso w ould provebeyond a reasonable doubtthatStrong Supplem ents

    and Leonard Shem tob purchased m orethan 600 bottles ofanabolic steroidsfrom co-conspirators

    and distributed them to custom ersthroughoutthe United States,w ith each bottle containing 60

    capsules.

                                                       JUAN ANTON IO G ON ZA LEZ
                                                       ACTING UN ITED SYATES ATTORNEY
                                                       GU STA V W .EYLER
                                                       DIRECTOR
                                                       U .S.DEPARTM EN T OF JU STICE
                                                       CON SU M ER PRO TECTION BRAN CH



    Date:V
         ,!j.
            z.
             -j'
               z
               .-..
                  z-$
                                               By:     AL TA IR   AD
                                                       JOHN BU
                                                       STEVEN GRIPKEY
                                                       TRIAL A TTORNEYS
                                                       U,S.DEPARTM EN T OF JU STICE



    Date:f i5 r-v/
                                                      /'    IEL BEHE ILIAx,EsQ.
                                                       ATTORN EY FoR DEFEND AXTS

                   *
            .

    Date. ZJ traz.!                                    q t
                                                       LEON ARD SHEM TOB
                                                       DEFEN D ANT


                       '
            . .

    Date:         /3 &'t.J
                                                       STRON G SU PPLEM EN TS,LLC
                                                       DEFEN D ANT
                                                       BY LEON ARD SHEM TOB
                                                       lTS DU LY AU TH ORIZED
                                                       REPRESEN TATIVE


    Page 5 of5
